Reasons for Allowance
Claims 1-18 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “…a constant-speed constant-pressure liquid supply module (9, 10, 11) divided into two branches, one branch of the two branches being configured to inject deionized water (10) into the high-pressure reaction kettle (17) and an other branch of the two branches being configured to provide jet pressure for an in-situ hydraulic jet permeability enhancement module (11, 12, 13)…”
 (Claims 2-18 are dependent on claim 1.)
(See application fig. 1, reproduced below, for example illustration.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    PNG
    media_image1.png
    460
    496
    media_image1.png
    Greyscale

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
US 11,053,780 B2 to Chen et al. discloses an in-situ hydraulic jet exploiting device of low-permeability natural gas hydrate reservoir.  The device comprises essentially all the structures recited in claim 1, except for the allowable subject matter.
As shown in Chen fig. 1 (reproduced below), aligning with the present invention, Chen device simulates mining natural gas from a natural gas hydrate reservoir by injecting a pressurized water jet into a hydrate sample at one end to break up (fracture) the hydrate so as to release and move forward the natural gas contained in the hydrate sample, then collecting a mixture of the water and the natural gas at the other end.  The collected mixture is then separated in to a water component and a gas component for evaluating efficacy of the mining.  

    PNG
    media_image2.png
    664
    845
    media_image2.png
    Greyscale

Chen however doesn’t anticipate the allowable subject matter.  That is, Chen doesn’t anticipate “a constant-speed constant-pressure liquid supply module (20) divided into two branches, one branch of the two branches being configured to inject deionized water into a high-pressure reaction kettle (28) and an other branch of the two branches being configured to provide jet pressure for an in-situ hydraulic jet permeability enhancement module (having a jet nozzle 31).”  As seen in Chen fig. 1, the constant-speed constant-pressure liquid supply module (20) has only one branch configured to provide jet pressure for the in-situ hydraulic jet permeability enhancement module (having the jet nozzle 31).
The present invention (See application fig. 1) appears to have the constant-speed constant-pressure liquid supply module (9, 10, 11) divided into two branches to inject deionized water (10) to provide water jet pressure for the in-situ hydraulic jet permeability enhancement module (having water jet nozzles 18), and to inject the deionized water (10) into the high-pressure reaction kettle (17) so as to form a methane hydrate composed of the injected deionized water and methane gas (supplied from a high-pressure methane gas source 1).
 Whereas, Chen appears to disclose a different way to form such a methane hydrate.  In Chen, methane gas is also supplied from a high-pressure methane gas source (1).  However, Chen neither anticipates nor requires the liquid supply module (20) divided into two branches. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           April 19, 2022